NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/08/2022 has been entered. Claims 1, 3-6, and 10-11 are still pending in this application.

Reasons for Allowance
Claims 1, 3-6, and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a snowflake projection lamp comprising a housing, a concatemer optical lens arranged at the front end of the housing, a main control board and a projection component arranged in the housing, and a rotating shaft component connected to the lower end of the housing, wherein the front end of the housing is provided with an opening, the inner side of the opening is provided with a first surrounding wall, the concatemer optical lens comprises a mounting base and a lens group, the lens group comprises at least two annular lenses, a first groove is formed on the mounting base, the first groove is internally provided with a sealing ring, and the concatemer optical lens is pressed on the first surrounding wall of the housing through the sealing ring; the projection component comprises a film, a high-brightness light source component and a motor component, the motor component drives the film to rotate, and the projection component is electrically connected to the main control board; and the housing is rotationally connected to the rotating shaft component, the housing is internally provided with the main control board, the rear end of the housing is recessed inward to form a second groove, the second groove is provided with a first through hole for a power cord to pass through, the second groove is internally provided with a waterproof gasket and a pressing part, a second through hole and a third through hole are formed in the waterproof gasket and the pressing part respectively, and the first through hole, the second through hole and the third through hole communicate with one another, the pressing part is a hexagonal threaded head, an internal thread is provided on a side wall of the second groove, and the hexagonal threaded head is threadedly connected into the first through hole and presses the waterproof gasket into the second groove, the bottom of the housing is provided with a convex bar, the convex bar is arranged at one end of the housing close to the concatemer optical lens, an avoidance groove is formed on the convex bar, the mounting base is provided with a pressure block corresponding to the position of the avoidance groove, and the mounting base is fixed to the housing through a screw, the rotating shaft component comprises a first support, a second support, a damping spring and a sleeve fixing screw, the first support comprises a plugging plate in plug-in connection with the avoidance groove and a first connecting plate arranged perpendicularly to the plugging plate, the first connecting plate is connected to a plugging post, the second support comprises a first sleeve and a second sleeve arranged perpendicularly to the first sleeve, the plugging post is sleeved in the first sleeve and is fixed through the sleeve fixing screw, and the damping spring is arranged in a gap between the plugging post and the first sleeve, the first support and the second support are provided with a first tooth and a second tooth respectively, and the first tooth and the second tooth are meshed as specifically called for the claimed combination.
The closet prior art, ZHANG (US 2015/0131288), does not include the combination of all the claimed limitations above, specifically a concatemer optical lens arranged at the front end of the housing, a rotating shaft component connected to the lower end of the housing, the concatemer optical lens comprises a mounting base and a lens group, the bottom of the housing is provided with a convex bar, the convex bar is arranged at one end of the housing close to the concatemer optical lens, an avoidance groove is formed on the convex bar, the mounting base is provided with a pressure block corresponding to the position of the avoidance groove, and the mounting base is fixed to the housing through a screw, the rotating shaft component comprises a first support, and the first support comprises a plugging plate in plug-in connection with the avoidance groove as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the ZHANG reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875